Citation Nr: 0121399	
Decision Date: 08/23/01    Archive Date: 08/29/01	

DOCKET NO.  00-25 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for intervertebral disc 
syndrome of the lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from April 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  


FINDING OF FACT

The veteran's intervertebral disc syndrome of the lumbar 
spine is manifested by marked degenerative disc disease 
throughout the lumbar spine, severe limitation of motion, 
with complaints of radiating pain into the lower extremities 
and neurogenic claudication of the left leg with little 
intermittent relief; an exceptional or unusual disability 
picture demonstrating that the schedular evaluation is 
inadequate has not been demonstrated.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for degenerative 
disc disease of the lumbar spine have been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103A, 5107); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Part 4, Diagnostic Codes 5292, 5293 (2000); 
VAOPGCPREC 36-97 (Dec. 12, 1997).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
VCAA.  In this regard, the veteran and his representative 
have been furnished a statement of the case and a 
supplemental statement of the case informing them of what is 
necessary to establish the claim as well as what evidence was 
considered and the reasons for denying the claim.  The 
veteran has been afforded a VA examination and personal 
hearing and treatment records have been obtained.  Therefore, 
the Board concludes that the VA has complied with the VCAA.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
low back disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 C.F.R. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The report of an October 1999 VA examination reflects that 
the veteran's low back pain had been increasing progressively 
over the prior few months with pain radiating into both of 
his legs, greater on the left.  He reported that the pain was 
exacerbated with hyperextension of the back.  He walked with 
the aid of a cane with his back held in a slightly flexed 
position.  On examination of the low back the veteran stood 
in a stooped forward position with his low back held in 
flexion at about 15 degrees.  Range of motion of the low back 
was accomplished to 50 degrees in forward flexion, 
hyperextension was to neutral, and lateral bending was to 
approximately 8 degrees bilaterally.  Attempted 
hyperextension past neutral resulted in reproduction of the 
low back pain radiating into the left leg.  There was a mild 
to moderate amount of tenderness to palpation in the 
paraspinous muscle region of the lumbar spine with a mild 
amount of tenderness to palpation over the lumbar spine 
vertebrae.  There was no evidence of any tenderness to 
palpation over the sciatic notches bilaterally.  Straight leg 
raising tests were negative in the lower extremities.  
Sensation was intact and muscle strength was 5/5 with no 
sensory or motor deficits noted.  Deep tendon reflexes were 
one plus bilaterally in the patellar and Achilles tendons 
bilaterally.  X-rays of the lumbar spine revealed extensive 
degenerative disc disease with large osteophytes bridging 
adjacent vertebrae in the lumbar spine.  There was associated 
disc space narrowing and advanced degenerative changes 
throughout the entire lumbar spine.  The impression included 
advanced degenerative osteoarthritis of the lumbar spine with 
degenerative spinal stenosis in the lumbar spine causing 
neurogenic claudication in the left leg.  It was the 
examiner's opinion that the veteran's left leg pain was 
secondary to his low back condition.  The examiner commented 
that the veteran could be expected to have acute flare-ups of 
symptomatology of his low back as well as leg pain and that 
he could indeed experience decreased range of motion, 
excessive muscle fatigability, and incoordination, as well as 
further functional impairment.  However, the course of these 
would be highly variable in nature and the examiner was 
unable to ascertain the exact amount of limitation in 
function as well as limitation in range of motion during 
these acute flare-ups.  

Private reports of MRI and bone scan reflect that the veteran 
had advanced degenerative changes throughout the lumbar spine 
with spinal canal stenosis throughout most of the lumbar 
spine.

The veteran's degenerative disc disease of the lumbar spine 
has been evaluated as 20 percent disabling under Diagnostic 
Code 5293 of the Rating Schedule.  Diagnostic Code 5293 
provides that for moderate recurring attacks of 
intervertebral disc syndrome a 20 percent evaluation is 
warranted.  For severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, a 40 percent 
evaluation is warranted.  For pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc and little 
intermittent relief, a 60 percent evaluation is warranted.  
Diagnostic Code 5292 provides that a 20 percent evaluation 
will be assigned for moderate limitation of motion of the 
lumbar spine.  A 40 percent evaluation will be assigned for 
severe limitation of motion of the lumbar spine.

VAOPGCPREC 36-97, provides that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, must be considered when a veteran receives 
less than the maximum schedular rating under Diagnostic 
Code 5293.  Since the examiner who conducted the October 1999 
examination indicated that the veteran's range of motion 
would be more restrictive during an acute flare-up, the Board 
concludes that the veteran was not experiencing an acute 
flare-up at the time the examination was conducted.  At the 
time of the examination the veteran's extension was indicated 
to be zero degrees.  His lateral bending was also shown to be 
restricted to 8 degrees bilaterally.  While rotation was not 
indicated, range of motion was shown to be severely limited 
in two planes.  Although forward flexion was shown to be 
accomplished to 50 degrees, with consideration that this 
would be further restricted during an acute flare-up, the 
Board concludes that the evidence more nearly approximates a 
showing of severe limitation of range of motion of the lumbar 
spine.  Therefore, a 40 percent evaluation under Diagnostic 
Code 5292 is warranted.  

Although muscle spasm has not been demonstrated, the veteran 
has reported radiating pain into his lower extremities, 
greater on the left.  Competent medical evidence demonstrates 
that the veteran has marked degenerative disc disease of the 
lumbar spine and competent medical evidence has also 
indicated that the veteran's lumbar spine is causing 
neurogenic claudication in the left leg.  With consideration 
that the veteran walks in a stooped manner to avoid 
experiencing pain, the Board concludes that he has little 
intermittent relief from his symptoms.  With consideration of 
the above, including the severe limitation of motion 
demonstrated and further limitation of function during acute 
flare-ups, as well as competent medical evidence indicating 
that the veteran's sensation and deep tendon reflexes in the 
patellar and Achilles tendon remain intact, the Board 
concludes that the evidence is in equipoise with respect to 
whether or not symptoms associated with the veteran's 
service-connected intervertebral disc syndrome of the lumbar 
spine more nearly approximate the criteria for a 60 percent 
evaluation under Diagnostic Code 5293.  In resolving all 
doubt in the veteran's behalf, a 60 percent evaluation for 
intervertebral disc syndrome of the lumbar spine is granted.  
38 C.F.R. § 4.7.  

In the exceptional case where schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability may be awarded.  A 
finding that the case presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards is the governing norm in an 
exceptional case.  38 C.F.R. § 3.321(b)(1).  The record does 
not demonstrate that the veteran has required hospitalization 
for a service-connected low back disability nor is it shown 
that it has caused marked interference with employment.  
Therefore, a preponderance of the evidence is against the 
assignment of an extraschedular evaluation that would be 
greater than the 60 percent schedular evaluation that has 
been assigned.  


ORDER

An increased evaluation of 60 percent for intervertebral disc 
syndrome of the lumbar spine is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 

